Citation Nr: 1538430	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for a service-connected right shoulder surgical scar, from January 21, 2011, to December 30, 2014.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from January 30, 2008 to July 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to June 2002 and from March 2003 to September 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2008, the RO awarded service connection for PTSD and assigned an initial 30 percent disability rating, effective from January 30, 2008.  The Veteran perfected an appeal as to the assignment of a higher rating.  In an August 2012 rating decision, the RO assigned a 100 percent schedular rating for the Veteran's PTSD, effective from July 19, 2012.  Accordingly, the issue on appeal is entitlement to an initial rating in excess of 30 percent for PTSD from January 30, 2008 to July 18, 2012.

In June 2009, the RO awarded service connection for a right shoulder surgical scar and assigned an initial 10 percent rating, effective from October 17, 2008.  New and material evidence was received within one year of that decision and, in June 2010, the RO assigned an earlier effective date of January 30, 2008, for the award of service connection and the initial 10 percent rating.  See 38 C.F.R. § 3.156(b).  Within one year of the June 2010 rating decision, new and material evidence was again received, consisting of a VA examination report dated January 22, 2011.  

Thereafter, in a November 2011 rating decision, the RO reduced the 10 percent rating for the right shoulder scar to noncompensable, effective from January 22, 2011, the date of the VA examination.  In a March 2012 notice of disagreement, the Veteran disagreed with the reduction of the 10 percent rating to a noncompensable rating.  The RO issued a statement of the case in May 2012 addressing the issue of whether the reduction of the 10 percent rating for the right shoulder scar to noncompensable was proper.  In his VA Form 9 received in August 2012, the Veteran continued to disagree with the assignment of the noncompensable rating, indicating that his scar was still painful.  In a January 2015 rating decision, the RO assigned a 10 percent rating for the Veteran's right shoulder scar, effective from December 31, 2014.

In sum, the Veteran's appeal stems from the initial award of service connection for his right shoulder scar; however, he has only expressed disagreement with the reduction of the 10 percent rating to noncompensable for the time period from January 21, 2011, to December 30, 2014.  Accordingly, the issue is as phrased on the title page.

In August 2012, the Veteran requested a Board hearing by video-conference.  See August 2012 Substantive Appeal (VA Form 9).  He received notification that a video-conference hearing was scheduled for July 8, 2015.  May 2015 Correspondence.  The Veteran did not appear at the video-conference hearing and did not explain his absence.  His hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal must account for the electronic record.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD from January 30, 2008 to July 18, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder scar was painful from January 21, 2011 to December 30, 2014.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability rating from January 21, 2011 to December 30, 2014 for a service-connected right shoulder surgical scar have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.   Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).   Otherwise, the lower rating will be assigned.   Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The RO rated the Veteran's surgical scar over the right shoulder joint under DC 7804, which pertains to unstable or painful scars.  38 C.F.R. § 4.118; see also March 2009 VAMRs.  DC 7804 assigns a disability rating of 10 percent for one or two scars that are unstable or painful.  According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id.  

The RO reduced the disability rating for the Veteran's right shoulder surgical scar based on the findings of a January 2011 VA examination.  The January 2011 VA examiner found no objective evidence of pain, skin breakdown, or underlying tissue damage associated with the Veteran's scar.  The examiner also found no limitation of motion resulting from the scar and noted the absence of inflammation, edema, keloid formation, and/or disfigurement attributable to the Veteran's scar.

Although the January 2011 examiner found that the Veteran's scar was not painful on physical examination, he noted subjective reports of right shoulder pain.  The medical examination report is unclear as to whether the Veteran's reports of pain pertain exclusively to his right shoulder strain or include his surgical scar.  See January 2011 VA Examination Report (diagnosing "status post right shoulder surgery with scar with right shoulder strain" and documenting subject reports of pain).  Thus, the January 2011 VA examination report suggests that the Veteran's scar was painful at the time of his examination even though the examiner noted no pain on physical examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding at a layperson is competent to report symptoms such as pain that he or she perceives through the senses).  Moreover, the Veteran maintains that his right shoulder surgical scar was painful throughout the period on appeal (January 21, 2011 to December 30, 2014).  See August 2012 Substantive Appeal (VA Form 9) (stating that the Veteran did "not know why the doctor stated the scar is not painful" and reporting that the scar becomes irritated when it comes into contact with the Veteran's shirt, prevents the Veteran from placing any kind of strap on his right shoulder, and is painful when bumped or hit); see also July 2015 Appellant's Brief (asserting that the Veteran's right shoulder surgical scar remained painful and tender through January 2011).  The January 2015 VA examination report documents pain and tenderness in connection with the Veteran's right shoulder surgical scar based on physical examination findings.  Thus, the evidence as a whole does suggests that the Veteran's scar was painful during the time period from January 21, 2011 to December 30, 2014.  Accordingly, a 10 percent rating is warranted under DC 7804.  This constitutes a full grant of the benefit sought on appeal by the Veteran.  


ORDER

A 10 percent rating for the Veteran's right shoulder surgical scar is granted, effective from January 21, 2011 to December 30, 2014.



REMAND

Unfortunately, the claim for a higher rating for PTSD must be remanded for additional development.  Review of the record suggests that the Veteran received private treatment for psychiatric problems at the Cooper Clinic and at the Warren Clinic.  These records must be obtained on remand.  

As the case must be remanded to obtain outstanding private treatment records, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have also been obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private medical care providers that treated him for any psychiatric problems between January 2008 and July 2012, to include, but not limited to, the Cooper Clinic and the Warren Clinic.  Make arrangements to obtain all records that he adequately identifies.

2.  Make arrangements to obtain the Veteran's complete VA treatment records for any psychiatric problems, dated from January 2008 and July 2012.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


